Citation Nr: 0925602	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-25 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

A hearing was held before the undersigned Veterans' Law Judge 
and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not suffer from favorable or unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of at least six weeks during the past twelve months.  

2.  The Veteran suffers from mild incomplete paralysis of the 
sciatic nerve in both lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the Veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a Diagnostic Code 5242 (2008), Diagnostic Code 
5010-5293 (1998).  

2.  The criteria for entitlement to a disability rating of 10 
percent for radiculopathy of each lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted service connection for a low back 
disability in May 1969, effective December 1998, and assigned 
an initial non-compensable rating.  The Veteran's rating was 
last increased in a December 1998 rating decision which 
assigned a 40 percent disability rating, effective July 1993.  
In March 2005, the Veteran filed a claim for an increased 
rating for his low back disability.  In a July 2005 rating 
decision, the RO denied the Veteran's claim for an increased 
rating and continued the prior 40 percent disability rating.  
The Veteran filed a timely appeal.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran's low back disability was last rated in 1998 
using old Diagnostic Code 5010-5295, which rated 
intervertebral disc syndrome.  However, effective September 
26, 2003, the law was changed so that spinal disabilities are 
rated using the General Rating Formula for Diseases and 
Injuries of the Spine found at 38 C.F.R. § 4.71.  

Under 38 C.F.R. § 4.71, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings under the General Formula are assigned 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome may alternatively be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  VA is also directed that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Formula, whichever method results in a higher rating.  Id. at 
Note (2).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded VA examinations in July 2005 and 
December 2008.  At the July 2005 examination, the Veteran 
reported experiencing low back pain of five to six out of ten 
intensity on a daily basis, with flare-ups three or four 
times a week lasting up to fourteen hours during which his 
low back pain of eight to nine out of ten.  During flare-ups, 
he is approximately eighty percent more incapacitated.  The 
Veteran also reported a diminished ability to walk, stand, 
and sit and to perform household chores and recreational 
activities, particularly those that involve lifting, bending, 
and standing.  

On examination, the Veteran had forward flexion of 0 to 70 
out of 90 degree, extension 0 to 10 out of 30 degrees, left 
lateral flexion 0 to 18 out of 30 degrees, right lateral 
flexion 0 to 10 out of 30 degrees, left lateral rotation 0 to 
8 out of 30 degrees, and right lateral rotation 0 to 5 out of 
30 degrees.  The examiner noted that while the Veteran 
reported experiencing pain throughout the entire range of 
motion, there was no additional objective loss of range of 
motion due to pain, fatigue, weakness, lack of endurance, 
incoordination, or repetition.  The Veteran also reported 
spasms during flexion.  The examiner noted weakness and 
tenderness to palpation of the thoracolumbar spine.  

On neurological examination, there was bilateral 
radiculopathy with numbness down posterior thighs and calves 
into the toes.  However, sensation, reflexes, and motor 
function were intact.  The Veteran reported tingling all the 
time, with numbness during flare-ups.  There were no periods 
of incapacitation in the preceding twelve months ordered by a 
physician.  No ankylosis of the spine was noted.  A January 
2003 MRI showed disc degeneration.  The examiner diagnosed 
the Veteran with degenerative joint disease of the lumbar 
spine.  

At the December 2008 VA examination, the Veteran complained 
of daily low back pain of five out of ten severity increasing 
to seven out of ten during the day.  He reported monthly 
flare-ups of a nine out of ten severity during which he 
stated he experienced diminished range of motion; however, 
the examiner opined that he was unable to estimate the degree 
to which the Veteran's range of motion during flare-ups was 
additionally limited without resorting to speculation.  

Importantly, the Veteran again described intermittent 
radiation of pain and numbness in both lower extremities of a 
three out of ten severity.  The Veteran reported taking 
Oxycodone three times daily and using biofreeze almost daily, 
as well as TENS, ice, heat, massage, and bed rest two days a 
weak to treat his low back disability.  He had one 
incapacitating episode in the preceding twelve months of two 
days duration.  

The examiner stated that he was unable assess the degree to 
which the Veteran's condition effected his employment, as the 
Veteran is retired, but the examiner opined that the 
Veteran's low back disability did not effect the Veteran's 
activities of daily living except that the Veteran does not 
lift more than ten pounds and cannot lift 10 pounds for more 
than one minute.  

A June 2007 MRI showed degenerative changes to the spine.  
The Veteran was observed to have a limping, wide based gait 
and flattening of the lumbar concavity.  On examination, the 
Veteran had forward flexion of 0 to 48 out of 90 degrees, 
with active painful motion from 40 to 48 degrees; extension 
of 0 to 10 out of 30 degrees; right lateral flexion of 0 to 
16 out of 30 degrees, with active painful motion from 15-16 
degrees; left lateral extension from 0 to 17 out of 30 
degrees, with active painful motion beginning at 15-17 
degrees; right rotation was 0 to 20 out of 30 degrees; and 
left rotation was 0 to 22 degrees.  There was no additional 
loss of motion due to pain fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  There 
was tenderness to palpation of the lumbar spine, but not the 
lateral muscles.  There was guarding due to pain, but no 
muscle spasm or weakness.  Left straight leg raise led to low 
back pain, but right straight leg raise did not.  Sensation 
was intact in the Veteran's feet and legs and he had normal 
muscle strength in his lower extremities.  Achilles reflexes 
were normal bilaterally, but patellar reflexes were absent 
bilaterally.  There was no evidence of favorable or 
unfavorable ankylosis.  

VA treatment records show a history of complaints of chronic 
low back pain, as well as complaints of pain and numbness in 
the lower extremities.  In March 2006, the Veteran's primary 
care physician recommended that the Veteran dedicate two days 
a week to bed rest to see if this would improve his chronic 
low back pain.  An April 2008 treatment note records that the 
Veteran reported that as long as he has two days of 
uninterrupted bed rest each week, he can tolerate his low 
back pain.  

At his April 2009 Board hearing, the Veteran reported 
experiencing daily low back pain that started out mild, but 
worsened as the day progressed, as well as pain radiating 
into both legs.  He stated that he took pain medication and 
got injections in his back.  He also reported that he had 
been incapacitated for over three months in the past year.  
He asserted that he was unable to stand for more than a 
minute or walk more than a block without his back bothering 
him.  

As the Veteran's low back disability is currently rated as 40 
percent disabling, the Veteran could only be awarded a higher 
rating under the General Formula if there was evidence of 
favorable or unfavorable ankylosis of the thoracolumbar 
spine.  However, there is no evidence of this of record.  

The Board has also considered whether an increased rating is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the Formula 
for Rating Intervertebral Disc Syndrome, a 60 percent 
disability rating is assigned where there is evidence of 
incapacitating episodes of at least six weeks during the past 
twelve months.  At the July 2005 VA examination, the examiner 
noted that the Veteran did not have any incapacitating 
episodes within the preceding twelve months and at the 
December 2008 VA examination, the examiner noted only one 
incapacitating episode in the preceding twelve months lasting 
two days, providing evidence against this claim.  However, at 
the April 2009 hearing, the Veteran reported that he had been 
incapacitated for over three months in the past year.  
Additionally, in March 2006, the Veteran's primary care 
physician recommended that the Veteran dedicate two days a 
week to bed rest to see if this would improve his chronic low 
back pain.  

The Board finds that the findings of the VA examiners are 
more probative than the Veteran regarding the number of 
incapacitating episodes that the Veteran experiences.  The 
definition of what is considered an "incapacitating 
episode" for VA purposes is a narrow one and the Veteran's 
self-reported "incapacitation" does not meet this 
definition.  This bed rest, which was first recommended by 
the Veteran's physician in March 2006, is not an 
incapacitating episode for VA purposes.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71 Note (1).  The bed rest prescribed in March 
2006 was not prescribed in response to a temporary increase 
in severity of the Veteran's symptoms, but rather was 
prescribed as part of the Veteran's regular treatment program 
for managing chronic low back pain.  

Where "the plain meaning of a statute is discernable, that 
plain meaning must be given effect."  Johnson v. Brown, 9 
Vet.App. 369, 371 (1996).  A statute's plain meaning is 
"derived from its text and its structure."  Myore v. 
Nicholson, 489 F.3d 1207, 1211 (Fed. Cir. 2007) (quoting 
McEntee v. MSPB, 404 F.3d 1320, 1328 (Fed. Cir. 2005)).  The 
plain meaning of a term "begins with its ordinary, 
contemporary, common meaning."  McGee v. Peake, 511 F.3d 
1352, 1356 (Fed. Cir. 2008) (quoting Williams v. Taylor, 529 
U.S. 420, 431, 120 S.Ct. 1479, 146 L.Ed.2d 435 (2000)).  
Additionally, "[courts] interpret the words in their context 
and with a view to their place in the overall statutory 
scheme."  Percy v. Shinseki, 2009 WL 1027537, 7 (Vet. App. 
2009), citing Tyler v. Cain, 533 U.S. 656, 662, 121 S.Ct. 
2478, 150 L.Ed.2d 632 (2001).  

Here, it is clear from the plain language of the regulation 
that an incapacitating episode is a period of acute, rather 
than chronic symptoms, and that the bed rest prescribed by a 
physician is prescribed to alleviate these acute symptoms, 
rather than as regular treatment for a chronic condition of 
indefinite duration.  Thus, the Veteran's weekly periods of 
bed rest are not incapacitating episodes and as there is no 
objective evidence of incapacitating episodes having a 
duration of six weeks or greater, a disability rating in 
excess of 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome is not warranted.  

However, the Veteran has also complained of pain and numbness 
in both his lower extremities.  Accordingly, a separate 
rating for this disability may be possible under Diagnostic 
Code 8520, which rates complete and incomplete paralysis of 
the sciatic nerve.   

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe paralysis of the sciatic nerve, 
with marked muscular atrophy, is rated as 60 percent 
disabling.  Id.  Moderately severe, moderate, and mild 
incomplete paralysis of the sciatic nerve are rated as 40, 
20, and 10 percent disabling, respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain-at 
times excruciating, is rated on the same scale provided for 
the injury of the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Given the Veteran's statements that he regularly experiences 
pain and numbness in his lower extremities, as well as a 
diagnosis of radiculopathy from the July 2005 VA examiner, 
the Board finds that a rating of 10 percent for mild 
incomplete paralysis of the sciatic nerve is warranted.  

As the preponderance of the evidence shows that motor 
strength, sensation, and deep tendon reflexes remain intact, 
a higher rating than 10 percent is not warranted.  
Additionally, a rating under a diagnostic code for another 
peripheral nerve would not yield a higher rating.  

Also considered by the Board is whether the Veteran's low 
back disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

In conclusion, the Board finds that a disability rating of 10 
percent is warranted for radiculopathy of both lower 
extremities.  However, a disability rating in excess of 40 
percent is not warranted during any time within the appeal 
period for the Veteran's low back disability.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
Veteran in April 2005 that informed him of what evidence was 
required to substantiate his claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In November 2008, the RO sent the Veteran a letter complying 
with the Court's holding in Vazquez-Flores, which also 
provided the Veteran with information on how VA assigns 
disability ratings and effective dates.  However, this notice 
was not provided to the Veteran prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the November 2008 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA and private 
treatment records.  The Veteran was also afforded VA 
examinations for his low back disability in July 2005 and 
December 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Entitlement to a disability rating in excess of 40 percent 
for a service connected low back disability is denied.  

Entitlement to a 10 percent disability rating for 
radiculopathy of the left lower extremity is granted.  

Entitlement to a 10 percent disability rating for 
radiculopathy of the right lower extremity is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


